03/20/2020



                                                                                  Case Number: DA 19-0510
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 19-0510


JAMES REAVIS,

              Plaintiff/Appellant,           ORDER GRANTING
                                           APPELLANT’S SECOND
v.                                        UNOPPOSED MOTION FOR
                                         EXTENSION OF TIME TO FILE
PENNSYLVANIA HIGHER                            REPLY BRIEF
EDUCATION ASSISTANCE
AGENCY d/b/a FEDLOAN
SERVICING,

              Defendant/Appellee.


      The Appellant in this matter has moved this Court for an extension of time in

which to file his Reply Brief. Defendant having no objection to this motion and

finding good cause therefore,

      IT IS ORDERED that Appellant’s Reply Brief in this matter is now due on or

before April 10, 2020.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            March 20 2020